The claimant in this case seeks to recover for certain inheritance tax moneys paid under protest, in connection with the estate of Milo Gr. Kellogg, deceased, which said estate was administered upon in Cook County, Illinois. The county judge of said county made an order in said estate fixing the inheritance tax at thirty-one thousand one hundred thirty-five and 60-100 ($31,135.60) dollars, from which order an appeal was prayed and prosecuted by the claimant and other heirs to the county court of said county, as was authorized by statute. Pending the appeal, the amount of tax so levied was paid under protest to the county treasurer of Cook County, in order to obtain the statutory discount. The county court made a reduction of six hundred fifty-eight and 33-100 ($658.33) dollars, and it is for this amount, that claimant, on his account and as assignee of the other heirs, asks an award. The record in this ease discloses, that the claimant did everything essential to protect himself against the excessive levy by the county judge, and we are of the opinion, that claimant is entitled to recover the amount so rebated by the county court, less two (2%) per cent which, was deducted by the county treasurer, in remitting to the State Treasurer, conformably to the statute. We, therefore, make an award in favor of the claimant, for six hundred forty-five and 17-100 ($645.17) dollars.